Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-0333
                         Lower Tribunal No. 18-18884
                            ________________


                                Donnie Tabor,
                                    Appellant,

                                        vs.

                                Gilma Tabor,
                                    Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Ivonne Cuesta,
Judge.

     Wolfe Law Miami, P.A., and Mason R. Wolfe, for appellant.

     Hasbun & Mendoza, P.L.L.C., and Maribel Mendoza, for appellee.


Before EMAS, C.J., and LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.